Citation Nr: 1637122	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) status post left knee injury (herein left knee disability). 

2.  Entitlement to service connection for a right knee disability, to include arthritis, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1965 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The right knee disability claim is on appeal from a December 2010 rating decision.        
With respect to the left knee disability increased rating claim, a June 2010 rating decision granted entitlement to service connection for DJD and evaluated this disability with the previously service-connected residuals injury left knee and increased the assigned disability rating to 10 percent, effective February 25, 2010.  In August 2010, the Veteran filed an increased rating claim with respect to the service-connected left knee disability.  The Veteran was subsequently afforded a VA examination in September 2010 for his left knee disability.  A December 2010 rating decision continued the assigned 10 percent disability rating for the Veteran's service-connected left knee disability and the Veteran subsequently perfected an appeal as to this rating decision.  Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 C.F.R. § 3.156(b) (2016), however, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As noted, a June 2010 rating decision increased the assigned disability rating to 10 percent for the Veteran's service-connected left knee disability and the Veteran was afforded a VA examination in September 2010.  In light of that September 2010 VA examination that was within the one year appeal period following the June 2010 rating decision, that rating decision did not become final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2016).  As a result, the left knee disability claim is on appeal from the June 2010 rating decision.

The Veteran testified at a June 2016 Board hearing before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed further below, evidence of record suggests that the Veteran's service-connected left knee disability on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

The Veteran was most recently afforded a VA examination with respect to his left knee disability in September 2010.  At the June 2016 Board hearing, the Veteran's represented referenced the Veteran's left knee as "progressively getting worse" and the Veteran testified that his symptoms had gotten worse since the September 2010 VA examination.  See June 2016 Board Hearing Transcript, pages 6-8.  In light of the possible increased severity of the Veteran's left knee disability, the Board concludes that remand is required to afford the Veteran a new VA examination.

Right Knee Disability

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran was afforded a VA examination in September 2010 with respect to his right knee disability and a diagnosis was provided of right knee medial compartment arthritis.  With respect to an in-service event, the Veteran has contended that his current right knee disability is related to an in-service motor vehicle accident (MVA) that occurred in September 1968.  In this regard, the Veteran's service treatment records (STRs) included a September 8, 1968 STR referencing a MVA and that there was a one inch laceration on the Veteran's right knee.  A September 22, 1968 STR referenced the MVA and that the Veteran "sustained a laceration to...both knees."  As the evidence of record documents a current right knee disability and an in-service event, the remaining issue with respect to direct service connection is whether a nexus exists between such current disability and service, to include the September 1968 MVA.  

As noted, the Veteran was afforded a VA examination in September 2010.  The examiner provided a negative opinion with respect to direct service connection.  The examiner stated that "[w]ith regards to the [V]eteran's right knee medial compartment arthritis, it is less likely as not caused by or a result of the in service duties or the car accident sustained in service" and that "[i]t is more likely a result of the normal aging process in this individual."  Upon review, the Board finds this opinion to be inadequate because the examiner provided no rationale or explanation for the conclusion that the current right knee disability was related to the normal aging process, rather than to his active service, to include the September 1968 MVA.  In addition, as will be outlined in further detail in the remand directives below, the Veteran has contended that he has had a continuity of symptomatology related to his right knee since the September 1968 MVA and his active service.  The examiner did not address this contention, or the evidence of record in support of such.  As a result of the inadequate VA opinion, remand is required for a new VA examination and opinion addressing direct service connection, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, as will be outlined in further detail in the remand directives below, the Veteran has also raised the issue of whether his right knee disability is secondary to his service-connected left knee disability.  As such, the examiner will also be asked to provide an opinion addressing this issue.  Relatedly, while on remand, the Veteran must also be provided adequate notice as to how to substantiate a claim for service connection on a secondary basis.  

Medical Records

With respect to VA treatment records, in the Veteran's February 2010 increased rating claim for his service-connected left knee disability, the Veteran referenced that he had been seen as an outpatient at the Madison VA medical center "consistently during the past 10 years."  During the referenced time period, the earliest VA treatment records of record appear to be from July 2009.  The Board notes, however, that a June 2010 rating decision stated that "records reviewed do not begin until" April 2003.  As such, it appears that the VA treatment records of record are incomplete and appear to have been limited to certain conditions by the AOJ.  As such, while on remand, all outstanding VA treatment records, to include all records dating from April 2003, must be obtained.    

Also, the Veteran has referenced that he was hospitalized following the September 1968 MVA.  For example, in an August 2010 statement (on a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) the Veteran referenced the September 1968 MVA and stated that "I was in the hospital a short time and then released.  I was readmitted because of infection which had set in."  In addition, the previously referenced September 8, 1968 STR referenced the MVA and that the Veteran was treated at the U.S. Naval Hospital in Charleston, South Carolina and stated that "[t]he following is transcribed from [the Veteran's] emergency treatment record."  Also, the previously referenced September 22, 1968 STR appears to have been a summary of the Veteran's hospitalization at the U.S. Naval Hospital in Charleston, South Carolina that lasted from September 22, 1968 to October 10, 1968 (the hospitalization appears to have been primarily related to an infection of the Veteran's left knee).  Moreover, in a statement dated December 31, 2010, the Veteran referenced "doing some investigation with Charleston Naval Base Hospital and receiving a detailed medical report."  The Board notes that in-patient treatment records are stored separately from a veteran's STRs.  In light of the previously discussed evidence, relevant in-patient treatment records dated in September and October 1968 from the U.S. Naval Hospital in Charleston, South Carolina may exist.  As such, on remand, appropriate action must be taken to attempt to obtain any available records.

In addition, a July 1982 VA examination report included a notation from the Veteran of receiving medical care from the St. Clare Hospital in June 1982 related to "pain in knees."  No evidence appears to be of record from this provider.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from the St. Clare Hospital in June 1982, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

TDIU

As noted in the Introduction above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  In various statements, the Veteran, essentially, stated that he had to retire early as a result of his left knee (and right knee) disability.  In this regard, a March 2010 VA examination report referenced that the Veteran reported "intermittent left knee pain" and stated that "[t]he [V]eteran has retired as a landscaper.  He said that his significant knee pain was certainly a factor in his retirement."  In a March 2010 statement, the Veteran stated that he retired in July 2009 and that "[o]ne of the main reasons that I retired was because of my left knee."  In an August 2010 statement, the Veteran referenced pain in his left and right knees and stated that "[i]t has become extremely difficult to walk some days...I have retired because it had made working in my profession next to impossible."  In a May 2011 statement, the Veteran discussed his left and right knees, to include experiencing "pain and not being able to walk properly," and stated that "I had to retire early because of what I'm going through."  At the June 2016 Board hearing, the Veteran testified that "the main reason I retired was because of my knees.  The fact of living with pain from both my knees and my knees giving out on me made it impossible to work the way I always had."    

As such, the evidence of record suggests that the Veteran's service-connected left knee disability currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  Notice regarding the Veteran's TDIU claim must be provided to the Veteran and appropriate development conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Specifically, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Provide adequate notice to the Veteran as to how to substantiate a claim for service connection on a secondary basis.

3.  Obtain all outstanding VA treatment records, to include all records dating from April 2003.

4.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from the St. Clare Hospital in June 1982, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).
5.  Take appropriate action to attempt to obtain any available in-patient service treatment records dated in September and October 1968 from the U.S. Naval Hospital in Charleston, South Carolina (see the body of the remand for further discussion).  

6.  After completion of steps 3-5 identified above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee disability and to explore the etiology of the right knee disability.

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  Specifically, with respect to range of motion testing, it must be conducted with both passive and active motion, and in weight bearing and non-weight bearing conditions.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

Regarding the right knee, the examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a right knee disability, to include arthritis, had its onset during active service or is related to any in-service disease, event, or injury, to include a September 1968 motor vehicle accident (MVA).

While review of the entire claims folder is required, attention is invited to the STRs currently of record (discussed above in the body of the remand) from September 1968 that referenced the September 1968 MVA.  (VBMS, document labeled STR - Medical, receipt date 5/20/2014, pages 3, 6-7 of 49).  Attention is also invited to any in-patient treatment records dated in September and October 1968 from the U.S. Naval Hospital in Charleston, South Carolina that were obtained pursuant to the remand directive herein.

Additional attention is invited to the Veteran's contention, and evidence in support of such, that he has had a continuity of symptomatology related to his right knee since the September 1968 MVA and his active service (which ended in August 1969).  Evidence in support of this contention includes the following:

i.  September 1969 Claim, on which the Veteran stated that his "[r]ight knee is numb and I can't kneel for any long length of time."  (VBMS, document labeled VA Form 21-526 Veteran's Application for Compensation or Pension, receipt date 9/16/1969, page 2 of 4).

ii.  January 1970 VA Examination Report, which referenced the September 1968 MVA and stated that since then the Veteran "can kneel down only 1-2 minutes because of pain in both knees" and "[w]alking a long period of time gives pain."  (VBMS, document labeled VA Examination, receipt date 1/26/1970, page 12 of 14).

iii.  February 1971 VA Examination Report, which noted with respect to physical examination of the right knee that "[o]n pressure [the Veteran] claims there is numbness, and numbness is also present without pressure over the knee joint."  (VBMS, document labeled VA Examination, receipt date 2/21/1971, page 7 of 9).
iv.  January 1975 VA Examination Report, which noted that the Veteran complained of occasional pain in both knees.  (VBMS, document labeled VA Examination, receipt date 1/2/1975, page 4 of 5).

v.  June 1975 VA Examination Report, which noted a present complaint of "[o]ccasional severe pains[,] numbness, of both right and [l]eft knees."  (VBMS, document labeled VA Examination, receipt date 6/24/1975, page 1 of 9).

vi.  August 1982 VA Examination Report, which noted a present complaint of "severe pains in both knees" and referenced pain when kneeling, standing too long, lifting too much weight and walking.  (VBMS, document labeled VA Examination, receipt date 8/24/1982, page 1 of 7).

vii.  June 2010 VA Form 21-4142, on which the Veteran stated that "I've experienced pain in my knees for many years.  Actually since I was out of the service."  (VBMS, document labeled VA 21-4142 Authorization for Release of Information, receipt date 6/9/2010, page 1 of 6).

viii.  December 29, 2010 Veteran Statement, in which the Veteran stated that "[m]y right knee has been numb or no feeling since Sept[ember] 8, 1969."  (VBMS, document labeled Correspondence, receipt date 1/4/2011, page 1 of 1).

ix.  June 2016 Board Hearing Transcript, in which the Veteran referenced the in-service MVA and stated that "[f]rom the time of the accident, for many years, my right knee was numb.  Then the pain started."  (VBMS, document labeled Hearing Testimony, receipt date 6/16/2016, page 9 of 10).

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a right knee disability, to include arthritis, is due to or caused by the Veteran's service-connected left knee disability.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a right knee disability, to include arthritis, is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected left knee disability.

With respect to the requested opinions identified in "b" and "c" above, while review of the entire claims folder is required, attention is invited the following:

i.  January 2011 VA Form 21-4142, in which the Veteran referenced discussing his right knee arthritis with a private physician who indicated that "the additional pressure put on the right knee because of the weak left knee could cause the right knee to wear out quicker."   (VBMS, document labeled VA 21-4142 Authorization for Release of Information, receipt date 1/27/2011, page 1 of 2).

ii.  January 2011 Veteran Statement, in which the Veteran stated that "the pressure from putting more weight on the right knee because of the pain from the arthritis in the left knee puts more pressure on the right knee and causes this knee to wear out sooner" and that "[t]he arthritis in my right knee is directly related to arthritis in my left knee."  (VBMS, document labeled VA 21-4138 Statement In Support of Claim, receipt date 1/27/2011, page 1 of 2).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and his representative a Supplemental Statement of the Case.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

